EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Justin King on 07/25/2022.

The application has been amended as follows: 

1. (Currently Amended) A running parameters detection system for treadmills, comprising: 
a treadmill, including a running belt, a motor and an electronic circuit device electrically connected to the running belt and the motor, the electronic circuit device having: 
one or more sensors, used to detect running change data motor current data generated by the motor when the user is running on the running belt, the running change data including the motor current data; 
a speed recorder, used for detecting and recording a running belt operation speed data from the running belt of the treadmill; 
a central processing electronic circuit assembly, connected to the one or more sensors and the speed recorder and able to receive the running change data and the running belt operation speed data, wherein the central processing electronic circuit assembly internally includes: 
a touchdown recording unit, used to define the lowest point of each cycle in the running change data as a corresponding touchdown moment recording point; Attorney Docket No. 15914-0532Applicant: CHIAO-LING CHENG Application No.: 16/879,964 
a stride frequency calculation unit, connected to the touchdown recording unit and able to determine stride frequency data based on a number of the corresponding touchdown moment recording points recorded within a fixed duration of time; 
a stride length calculation unit, connected to the touchdown recording unit and is used to determine stride length data based on the time between each consecutive two touchdown moment recording points and the running belt operation speed data; and 
an off-ground recording unit, used to identify at least a current chatter starting point before each touchdown moment recording point of each cycle in the motor current data to calculate a time point as an off-ground moment recording point; 
a transmission electronic circuit assembly, connected to the central processing electronic circuit assembly so as to transmit the data obtained from the calculations completed by the central processing electronic circuit assembly; and 
an electronic carrier, connected to the electronic circuit device thereby receiving data calculated by the central processing electronic circuit assembly of the treadmill.

Claims 2-3 (Cancelled)
Claims 4-8 (Cancelled)    
9. (Currently Amended) A running parameters detection method for treadmills, comprising: 
detecting running change data generated by a user running on a treadmill including a running belt, a motor and an electronic circuit device having one or more sensors and a speed recorder, wherein the detecting running change data comprises detecting, by the one or more sensors, motor current data generated by the motor when the user is running on the running belt, the running change data including the motor current data; 
detecting, by the speed recorder, running belt operation speed data from the running belt of the treadmill; 
determining the lowest point of each cycle in the running change data as a corresponding touchdown moment recording point; 
determining stride frequency data based on a number of the corresponding touchdown moment recording points within a fixed duration of time, and also further determining the stride length data based on the time between each consecutive two touchdown moment recording points and the running belt operation speed data; 
identifying at least a current chatter starting point before each touchdown moment recording point of each cycle in the motor current data to calculate a time point as an off-ground moment recording point; and 
transmitting the data calculated by the treadmill to an electronic carrier.  

10. (Currently Amended) The running parameters detection method for treadmills according to Claim 9, wherein the one or more sensors comprising a current sensor electrically connected to the motor thereby detecting the motor current data generated by the motor when the user is running on the running belt.
11. (Currently Amended) The running parameters detection system for treadmills according to Claim 1, wherein the central processing electronic circuit assembly further includes a touchdown time calculation unit connected to the touchdown recording unit and the off-ground recording unit thereby determining touchdown time data based on a time difference between each touchdown moment recording point and a respective next off-ground moment recording point.  
12. (Currently Amended) The running parameters detection system for treadmills according to Claim 1, wherein the central processing electronic circuitassembly further includes an in-the-air time calculation unit connected to the touchdown recording unit and the off-ground recording unit thereby determining in-the-air time data based on [[the]] a time difference between each off-ground moment recording point to the next respective touchdown moment recording point. 
13. (Currently Amended) The running parameters detection system for treadmills according to Claim 12, wherein the central processing electronic circuit assembly further includes a vertical amplitude calculation unit connected to the in-the-air time calculation unit thereby determining [[the]] vertical amplitude data based on the in-the-air time data using Free Fall Formula.  
14. (Currently Amended) The running parameters detection system for treadmills according to Claim 1, wherein the central processing electronic circuit assembly further includes a touchdown time calculation unit connected to the touchdown recording unit and the off-ground recording unit thereby determining touchdown time data based on a time    Application No.: 16/879,964difference between each touchdown moment recording point and a respective next off-ground moment recording point, the central processing electronic circuit assembly further includes an in-the-air time calculation unit connected to the touchdown recording unit and the off-ground recording unit thereby determining in-the-air time data based on [[the]] a time difference between each off-ground moment recording point to the next respective touchdown moment recording point, and the central processing electronic circuit assembly further includes a vertical amplitude calculation unit connected to the in-the-air time calculation unit thereby determining [[the]] vertical amplitude data based on the in-the-air time data 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 9-14, the prior art of record fails to disclose, teach or render obvious a running parameters detection system/method for treadmills with all the structural limitations and functional language as detailed in claims 1 and 9. Specifically, the closest prior arts of record (see previous Office Action, Ashby in view of Daly and Ohki), fail to teach an off-ground recording unit, used to identify at least a current chatter starting point before each touchdown moment recording unit of each cycle in the motor current data to calculate a time point as an off-ground moment recording unit, in combination with all the limitations of claims 1 and 9. As such, the limitations of claims 1 and 9 are allowed over the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784